Case 1:20-cv-01437-RPK-SMG Document 29 Filed 07/13/20 Page 1 of 3 PageID #: 215


                                MARCUS W. CORWIN, P.A.
                        6001 Broken Sound Parkway, NW, Ste. 404
                               Boca Raton, Florida 33487
                                              __________
                                         Tel: 561-482-3636
                                                                       Marcus W. Corwin
                                                                       D: 561-962-2010
                                                                       mcorwin@corwinlawfirm.com

                                            July 13, 2020


 Honorable Steven M. Gold, United States Magistrate Judge
 United States District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re: Panos, et al. v. Live Nation Worldwide, Inc., et al., 1:20-cv-01437-RPK_SMG

 Dear Magistrate Judge Gold:

         Plaintiffs submit this letter brief in further support of their request for discovery and in
 reply to Defendants’ letter brief in response, dated June 29, 2020. [DE 27.]

                                                   I.

          As an initial matter, Plaintiffs object to Defendants’ argument that a certification that the
 parties had met and conferred was required as part of their letter brief submission. Neither Fed. R.
 Civ. P. 37 nor the Local Rules for the Eastern District of New York require certification that the
 parties have conferred in good faith except where there is a discovery or non-dispositive pretrial
 dispute and before filing a motion to compel disclosure or discovery, in the case of Fed. R. Civ. P.
 37 or “seeking judicial resolution of a discovery or non-dispositive pretrial dispute” for the
 purposes of LR 37.3. In the present matter, there is no scheduling order for discovery and, thus,
 counsel cannot make a formal request for discovery or seek to compel disclosure or discovery
 without permission granted by the Court to commence discovery. Counsel does not wish to play
 coy, but observes that he did not view this as a discovery dispute covered by either Fed. R. Civ. P.
 37 or LR 37.3 as the Court has not ordered the parties to meet and confer on a discovery schedule
 under Fed. R. Civ. P. 26(f), no discovery schedule has been set, nor formal discovery requests
 exchanged between the parties. Plaintiffs’ Letter Brief asks the court, albeit in very detailed
 fashion, to set that process in motion and recognizes that their ability to commence this discovery
 at this point in time rests in entirely in the Court’s hands.

         Even so, out of an abundance of caution and out of respect for the Court’s time, counsel
 for Plaintiffs certifies that he did confer with counsel for Defendants, first on April 21, 2020, when
 he contacted counsel and sought an agreement to conduct limited discovery generally related to
 ticket sales for the shows in question, including how and when they were sold, who sold them, and
 the relevant terms of use or other conditions relevant to sellers and purchasers. [See Exh. A, emails
 dated April 21, 2020.] Defendant declined to agree on the grounds that their counsel saw no
 disputed facts to be resolved with respect to the agreement to arbitrate. Eventually, Plaintiff
Case 1:20-cv-01437-RPK-SMG Document 29 Filed 07/13/20 Page 2 of 3 PageID #: 216


 presented Defendants with a draft of a letter to the Court seeking the same discovery on May 8,
 2020. [See Exh. B, emails dated May 8, 2020.] Defendants again objected. [Id.] It is true that
 Plaintiffs did not file that letter but, instead, filed the now enhanced letter brief that is before the
 Court at this time – to which Defendants clearly object, as well, despite their willingness to offer
 their witness for an hour’s deposition.

          Defendants have also represented to the Court that they attempted to reach counsel before
 filing their Response to discuss the issues raised in it but did not receive a response from the
 undersigned. Considering the time frame, this assertion is disingenuous. In fact, on June 29, 2020
 at 11:35 a.m. [see docket entry of June 29, 2020 (CM-ECF meta data)], the Court entered a
 scheduling order requiring Defendants to file any responsive letter brief no later than July 7, 2020.
 Shortly thereafter, Defendants’ counsel reached out by email to advise that they would like to
 speak with Plaintiffs’ counsel about discovery. [See Exh. C, emails dated July 7, 2020.] When
 counsel did not immediately respond, Defendants’ counsel reached out yet again at 4:37 p.m. [See
 id.], but Defendants had already filed their responsive letter brief at approximately 3:00 p.m., both
 before Plaintiffs’ counsel could reach back out to them. [See DE 28 (CM-ECF meta-data).]

         Plaintiffs’ counsel respectfully submits to the Court that he has remained in contact and in
 conference with Defendants’ counsel with respect to Plaintiffs’ request for discovery,
 notwithstanding Plaintiffs’ understanding that a discovery order would need to be set in place by
 the Court before counsel’s obligation to meet and confer over “discovery disputes” would attach
 in this matter under either Fed. R. Civ. P. 37 or LR 37.1. Plaintiffs’ counsel also asks that the Court
 take note that Defendants’ suggestion that he was unreachable before they were to file their
 Response is disingenuous, as the Court had already ordered a July 7, 2020, deadline for its filing
 and Defendants’ counsel did not wait a reasonable amount of time for Plaintiffs’ counsel to respond
 to their request to discuss the matter, waiting just under four hours to file it after receiving the
 Court’s order setting the schedule and reaching out to Defendants’ counsel.
         Plaintiffs’ counsel respectfully asks the Court to consider the requests for relief contained
 in Plaintiffs’ letter brief [De 26] at this time.

                                                           II.

         Further, Plaintiffs’ request for discovery at this juncture is proper for all of the reasons
 stated in their original letter brief. [See DE 26]. Contrary to Defendants’ Response [DE 27],
 Plaintiffs do not seek the pre-complaint discovery, described only in dicta in In re Backer, 2010
 U.S. Dist. LEXIS 71821, *31-32, 2010 WL 2816789, or discovery on unpled defenses, discussed
 in Lifeguard Licensing Corp. v. Kozak, 2016 U.S. Dist. LEXIS 68724, *9.1 Plaintiffs’ Amended
 Complaint states claims on behalf of ticketholders to certain concerts that were part of the Madam
 X Tour, including those who purchased a ticket “through Ticketmaster,” “through a ticket reseller
 or any other person or entity who is neither Ticketmaster nor the box office at the venue where the
 concert was to be performed,” or “through the box office at the venue where the concert was to be
 performed.” [DE 18 at ¶34.]. Plaintiffs’ letter brief on this issue provides their basis to believe
 that some of the class purchased tickets for the concerts in question at the Brooklyn Academy of
 Music office.
 1
   Also contrary to Defendants’ representations in their Response, Judge Altonaga, presiding in Meyers v. Live Nation
 Worldwide, Case No. 20-cv-20523-CMA (S.D. Fla.), did not suggest that Plaintiffs’ request for additional discovery
 to address matters raised in an already filed motion to compel arbitration in that matter was “regrettable.” Rather, she
 indicated that the reason for her decision to deny the motion to compel arbitration, the fact that Mr. Donowho’s
 declaration provided by Defendants had been lately discovered to be factually incorrect, was “regrettable.” [See DE
 27, PageID #: 212.] Indeed, it was.
Case 1:20-cv-01437-RPK-SMG Document 29 Filed 07/13/20 Page 3 of 3 PageID #: 217


          Additionally, as explained in its original letter brief, Plaintiffs intend to argue, in response
 to the anticipated motion to compel arbitration, that Defendants’ misrepresentations or changes
 made as to the nature or conditions of the concerts would render any contract, including any terms
 of use or requirements to arbitrate, void ab initio and unenforceable such that recovery under quasi-
 contractual terms will be the forward in this matter. See Bongo-Astier v Carefree Lifestyles, Inc.,
 27 Misc. 3d 1211(A), 1211A, 910 N.Y.S.2d 403, 403, 2010 N.Y. Misc. LEXIS 776, *3-4, 2010
 NY Slip Op 50673(U), 2, 243 N.Y.L.J. 61 (discussing enforceability of contract, generally, and
 with it a forum selection clause where plaintiff alleged quasi-contractual claims while challenging
 contract’s validity). Discovery, even if limited as Plaintiffs have proposed, is absolutely necessary
 for this issue to be fully briefed.

                                                   III.

         The Defendants in this case are non-signatories to the Terms of Use (“TOU”). The only
 parties to the TOU are Ticketmaster, Inc. and Live Nation Entertainment, Inc. Live Nation
 Entertainment, Inc. is a public company which owns Ticketmaster. Neither Ticketmaster or Live
 Nation Entertainment, Inc. are parties. Just because a signatory has agreed to arbitrability with
 another party does not mean that it must arbitrate with any non-signatory. In order for this Court
 to decide whether arbitration of arbitrability is appropriate, the court must first determine whether
 the parties have a sufficient relationship to each other and to the rights created under the TOU.

         Plaintiffs are entitled to discovery on the issue of equitable estoppel, including the
 relationship between the parties, each parties’ involvement in the activity of issuing tickets,
 promoting and providing the concerts and establishing the start time, the temperature policy in the
 venue, as well as the phone free exclusion policy. Plaintiffs seek discovery with regard to what
 each Defendants’ role was with regard to each of the activities the Plaintiffs allege to be violative
 of GBL § 349 and § 350, as well as the other causes of action as pled. This is not merit discovery,
 but instead limited discovery which could be achieved with four interrogatories and requests for
 production as to the role each of the Defendants had with regard to the operation, management and
 decision making of the Madame X Tour and the Madonna Brooklyn concerts. This will
 demonstrate that equitable estoppel does not apply to all Defendants.

                                                   IV.

         Discovery as proposed is necessary for all of the reasons stated in Plaintiffs’ letter brief
 and in this reply. [See DE 26.]. Plaintiffs respectfully submit that the Court should permit the
 limited discovery proposed to go forward and set a schedule for it in place. As a practical matter,
 counsel agrees that a deposition of Mr. Donowho, as proposed by Defendants, would be part of
 obtaining the information sought.

                                                 Respectfully submitted,

                                                 /s/ Marcus W. Corwin

                                                 Marcus W. Corwin
 cc:     Richard A. Klass, Esq.
         Sandra Crawshaw-Sparks, Esq.
         Lisa Markofsky, Esq.
         David Munkittrick, Esq.
